DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 9/16/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al   (US 2014/0159071) in combination with Rajan  et al(US 11,211,525)
With respect to claim 1, Choi et al ‘071 teach a light emitting diode (LED) device comprising: a
mesa comprising semiconductor layers, the semiconductor layers including an N-type layer, an active
layer, and a P-type layer”122b,124b,126b”, the mesa having a top surface and at least one side wall, the
at least one side wall defining a trench have a bottom surface; a passivation layer “140B” on the at least
one side wall and on the top surface of the mesa, the passivation layer comprising one or more a low refractive index material “142”and distributed Bragg reflector (DBR)”144”; a p-type contact”54” on the top surface of the mesa; and an n-type contact “52”on the bottom surface of the trench as shown in
fig.2.(see fig.3 and fig.4 and para, 0052, para 0054,0055). However Choi et al’071  do not teach passivation layer is not bottom surface of the trench. Rajan et al “525 teach passivation layer is not formed on the bottom surface of the trench(see fig.3). It would have been obvious to one of ordinary skill in the art to modify the invention of Chopi et al  not forming passivation on the bottom surface of the trench  to use  bare surface of the bottom of the trench can be used as a contact  region.
With respect to claim 2, Choi et al teach the LED device, wherein the passivation layer “142”
comprises a low-refractive index material (see par 0054)
With respect to claim 3, Choi et al inherently teach the LED device, wherein the passivation
layer has a thickness of at least 2 nm because claim is limited thickness at least 2 nm, which can be
interpreted any thickness greater than 2 nm.
With respect to claim 4, Choi et al teach the LED device, wherein the low-refractive index
material has a refractive index in a range of from about 1 to about 2.2(para 0054)
With respect to claim 5, Choi et al teach the LED device, wherein the low-refractive index
material comprises a material selected from the group consisting of silicon oxide (SiO.sub.2) (see par
0054
With respect to claim 6, Choi et al teach the LED device, wherein the passivation layer
comprises a distributed Bragg reflector (DBR)””140B” See fig. .4 and para 0054, par 0055).
on the bottom surface of the trench  to use  bare surface of the bottom of the trench can be used as a contact  region.
With respect to claim 7, Choi et al teach the LED device, wherein the distributed Bragg reflector
(DBR) has a thickness of at least 0.2 microns. because claim is limited thickness at least 2 nm, which can
be interpreted any thickness greater than 0.2 microns
With respect to claim 8, Choi et al do not teach the LED device, further comprising an electrical passivation layer between the passivation layer and the mesa. (see col.9, lines 32-50)
With respect to claim 9, Choi et al do not teach the LED device of claim 1, wherein the electrical passivation layer comprises one or more of silicon nitride (SiN), titanium oxide (TiO2), niobium oxide (NbO2), aluminum oxide (Al203), hafnium oxide (HfO2), aluminum nitride (AIN), silicon dioxide (SiO2), and hafnium-doped silicon dioxide (HfSiO2).(see col.9, lines 32-55)
 With respect to claims 8 and claim 9 Rajan et al teach electrical passivation layer”130 between mesa and passivation layer “120” . It would have been obvious to one of ordinary skill in the art to modify the invention of Choi et al form passivation layer between mesa passivation layer for further internal reflection emitted from the LED device.
With respect to claim 10, Choi et al inherently teach the LED device, wherein the semiconductor
layers are epitaxial semiconductor layers having a thickness at least 1 micron. (see fig 3, fig.4 and related
description)
With respect to claim 11, Choi et al’071 teach method of manufacturing a light emitting diode
(LED) device comprising: depositing a plurality of semiconductor layers including an N-type layer, an
active layer, and a P-type layer “122b,124b,126b)on a substrate; etching a portion of the semiconductor
layers to form at least one trench and at least one mesa defining a pixel”D1,D2,D3”, the at least one
mesa comprising the semiconductor layers, a top surface and at least one side wall; depositing a
passivation layer “140B on the at least one side wall and on the top surface of the at least one mesa, the
passivation layer comprising one or more a low-refractive index material”142” and distributed Bragg
reflector (DBR)”142”; forming a p-type contact”54” on the top surface of the at least one mesa; and
forming an n-type contact “52”in the at least one trench as shown in fig.2(see fig.3 and fig.4, para 0052,
para 0054, para 0055).. however Choi et al’071  do not teach passivation layer is not bottom surface of the trench. Rajan et al “525 teach passivation layer is not formed on the bottom surface of the trench(see fig.3). It would have been obvious to one of ordinary skill in the art to modify the invention of Chopi et al  not forming passivation on the bottom surface of the trench  to use  bare surface of the bottom of the trench can be used as a contact  region.
With respect to claim 12, Choi et al teach the method, wherein the passivation layer comprises
a low-refractive index material. (see para 0054, para 0055)
With respect to claim 13, Choi et al inherently teach the method, wherein the passivation layer
has a thickness of at least 2 nm because claim is limited thickness at least 2 nm, which can be
interpreted any thickness greater than 2 nm.
With respect to claim 14, Choi et al teach the method, wherein the low-refractive index
material has a refractive index in a range of from about 1 to about 2.2. (see para 0054, para 0055)
With respect to claim 15, Choi et al teach the method, wherein the low-refractive index material
comprises one or more of silicon oxide (SiO.sub.2) (see para 0054, para 0055)
With respect to claim 16, Choi et al teach the method, wherein the passivation layer comprises
a distributed Bragg reflector (DBR).(see para 0054, para 0055)
With respect to claim 17 , Choi et al do not teach the LED device, further comprising an electrical passivation layer between the passivation layer and the mesa.(see col.9, lines 35-55)
With respect to claim 18 , Choi et al do not teach the LED device of claim 1, wherein the electrical passivation layer comprises one or more of silicon nitride (SiN), titanium oxide (TiO2), niobium oxide (NbO2), aluminum oxide (Al203), hafnium oxide (HfO2), aluminum nitride (AIN), silicon dioxide (SiO2), and hafnium-doped silicon dioxide (HfSiO2).(col.9, line 35-55)
With respect to claims 17 and claim 18 Rajan et al teach electrical passivation layer”130 between mesa and passivation layer “120” . It would have been obvious to one of ordinary skill in the art to modify the invention of Choi et al form passivation layer between mesa passivation layer for further internal reflection emitted from the LED device.
With respect to claim 19, Choi et al teach the light emitting diode (LED) device comprising: a
mesa comprising semiconductor layers, the semiconductor layers including an N-type layer, an active
layer, and a P-type layer, the mesa having a height less than or equal to its width, the mesa having a top
surface and at least one side wall, the at least one side wall defining a trench have a bottom surface; a
first passivation layer on the at least one side wall and on the top surface of the mesa, the first
passivation layer comprising one of silicon dioxide (SiO.sub.2); a second passivation layer on the first
passivation layer, the second passivation layer comprising one or more of a distributed Bragg reflector
(DBR) and a low-refractive index material having a refractive index in a range of from about 1 to about
2.2; a p-type contact on the top surface of the mesa; and an n-type contact on the bottom surface of the
trench. (para 0052, para 0054, para 0055, fig.2, fig.3, fig.4) . However Choi et al’071  do not teach passivation layer is not bottom surface of the trench. Rajan et al “525 teach passivation layer is not formed on the bottom surface of the trench(see fig.3). It would have been obvious to one of ordinary skill in the art to modify the invention of Chopi et al  not forming passivation on the bottom surface of the trench  to use  bare surface of the bottom of the trench can be used as a contact  region.
With respect to claim 20., Choi et al teach the LED device of claim 19, wherein the low refractive index material comprising silicon oxide.(para 0054, para 0055)
Claims 8,9, 17,18 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all the limitations of the base claim and any
intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                                                  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816